Exhibit 10.9
EXECUTION COPY
SEVENTH AMENDED AND RESTATED
SYSCO CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Effective June 28, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    2  
 
       
ARTICLE II ELIGIBILITY & CONTINUED PARTICIPATION
    8  
 
       
2.1 Initial Eligibility
    8  
 
       
2.2 Frozen Participation
    8  
 
       
2.3 Frozen Participation Deemed Active Participation
    8  
 
       
ARTICLE III VESTING
    9  
 
       
3.1 Vesting
    9  
 
       
3.2 Vesting upon a Change of Control
    10  
 
       
3.3 Compensation Committee Discretion
    10  
 
       
ARTICLE IV VESTED ACCRUED BENEFIT & RETIREMENT BENEFIT
    11  
 
       
4.1 Definitions
    11  
 
       
4.2 Minimum Vested Accrued Benefit as of June 28, 2008
    15  
 
       
4.3 Vested Accrued Benefit after June 28, 2008
    15  
 
       
4.4 Retirement Benefit
    16  
 
       
4.5 Benefit Commencement Date
    16  
 
       
4.6 Form of Payment
    16  
 
       
4.7 Temporary Supplement
    17  
 
       
4.8 Administrative Delay
    17  
 
       
4.9 Delay of Payments under Section 409A of the Code
    17  
 
       
ARTICLE V DISABILITY & FROZEN PARTICIPATION
    18  
 
       
5.1 In General
    18  
 
       
5.2 Disability on or after June 28, 2008
    18  
 
       
5.3 Disability before June 28, 2008
    19  
 
       
5.4 Participation Frozen on or after June 28, 2008
    19  
 
       
5.5 Frozen Participation Deemed Active Participation
    19  
 
       
5.6 Participation Frozen before June 28, 2008
    19  
 
       
ARTICLE VI DEATH BENEFIT
    20  
 
       
6.1 Definitions
    20  
 
       
6.2 Death of Active Participant prior to Age 55
    20  
 
       
6.3 Death of Active Participant after Age 55
    21  
 
       
6.4 Death after a Change of Control that Occurs while an Active Participant
    21  
 
       
6.5 Death of Vested Terminated Participant or Disabled Participant
    22  
 
       
6.6 Death of Frozen Participant
    23  
 
       
6.7 Death of Retired Participant before or after Commencement of Benefits
    23  
 
       
6.8 Administrative Delay
    24  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
6.9 Beneficiary Designation for Ten (10) Year Certain Period
    24  
 
       
ARTICLE VII PROVISIONS RELATING TO ALL BENEFITS
    26  
 
       
7.1 Effect of this Article
    26  
 
       
7.2 Termination of Employment
    26  
 
       
7.3 Forfeiture for Cause
    26  
 
       
7.4 Forfeiture for Competition
    27  
 
       
7.5 Restrictions on any Portion of Total Payments Determined to be Excess
Parachute Payments
    28  
 
       
7.6 Benefits upon Re-Employment
    29  
 
       
7.7 Claims Procedure
    29  
 
       
ARTICLE VIII ADMINISTRATION
    31  
 
       
8.1 Committee Appointment
    31  
 
       
8.2 Committee Organization and Voting
    31  
 
       
8.3 Powers of the Committee
    31  
 
       
8.4 Committee Discretion
    31  
 
       
8.5 Reimbursement of Expenses
    32  
 
       
8.6 Indemnification
    32  
 
       
ARTICLE IX ADOPTION BY SUBSIDIARIES
    33  
 
       
9.1 Procedure for and Status after Adoption
    33  
 
       
9.2 Termination of Participation by Adopting Subsidiary
    33  
 
       
ARTICLE X AMENDMENT AND/OR TERMINATION
    34  
 
       
10.1 Amendment or Termination of the Plan
    34  
 
       
10.2 No Retroactive Effect on Awarded Benefits
    34  
 
       
10.3 Effect of Termination
    35  
 
       
ARTICLE XI FUNDING
    36  
 
       
11.1 Payments under This Plan are the Obligation of the Company
    36  
 
       
11.2 Plan May Be Funded through Life Insurance Owned by the Company or a Rabbi
Trust
    36  
 
       
11.3 Reversion of Excess Assets
    36  
 
       
11.4 Participants Must Rely Only on General Credit of the Company
    37  
 
       
11.5 Funding of Benefits for Participants Subject to Canadian Income Tax Laws is
Prohibited
    37  
 
       
ARTICLE XII MISCELLANEOUS
    38  
 
       
12.1 Responsibility for Distributions and Withholding of Taxes
    38  
 
       
12.2 Limitation of Rights
    38  
 
       
12.3 Distributions to Incompetents or Minors
    38  
 
       
12.4 Nonalienation of Benefits
    38  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
12.5 Reliance upon Information
    38  
 
       
12.6 Amendment Applicable to Active Participants Only Unless it Provides
Otherwise
    39  
 
       
12.7 Severability
    39  
 
       
12.8 Notice
    39  
 
       
12.9 Gender and Number
    39  
 
       
12.10 Governing Law
    39  
 
       
12.11 Effective Date
    39  
 
       
12.12 Compliance with Section 409A
    39  

-iii-



--------------------------------------------------------------------------------



 



SEVENTH AMENDED AND RESTATED
SYSCO CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
          WHEREAS, Sysco Corporation (“SYSCO”) and its Subsidiaries established
the Sysco Corporation Supplemental Executive Retirement Plan (the “Current
Plan”), effective July 3, 1988, to provide certain highly compensated management
personnel a supplement to their retirement pay so as to retain their loyalty and
to offer them a further incentive to maintain and increase their standard of
performance;
          WHEREAS, pursuant to Section 9.1 of the Current Plan, SYSCO’s board of
directors (the “Board of Directors”), the Committee or their designees may amend
the Current Plan by an instrument in writing;
          WHEREAS, the Board of Directors has determined that it is in the best
interests of SYSCO and its stockholders to amend and restate the Current Plan
effective June 28, 2008, to: (i) change the group of employees eligible to
participate; (ii) change the definition of “Eligible Earnings” and “Final
Average Compensation;” (iii) make the Current Plan compliant with the Final
Treasury Regulations promulgated under Section 409A of the Code; (iv) expand the
circumstances that SYSCO or its Subsidiaries’ have the right to forfeit a
Participant’s benefits and (v) make certain other changes and clarifications to
the Current Plan;
          NOW, THEREFORE, SYSCO hereby adopts the Seventh Amended and Restated
Sysco Corporation Supplemental Executive Retirement Plan, effective June 28,
2008 (the “Plan”), as follows:

1



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     1.1 401(k) Plan. “401(k) Plan” means the Sysco Corporation Employees 401(k)
Plan, a defined contribution plan qualified under Section 401(a) of the Code,
and any U.S. qualified defined contribution plan successor thereto.
     1.2 Active Participant. “Active Participant” means a Participant in the
employ of the Company who is not a Frozen Participant.
     1.3 Actuarial Equivalence or Actuarially Equivalent. “Actuarial
Equivalence” shall be determined on the basis of the mortality and interest rate
assumptions used in computing annuity benefits under the Pension Plan. If there
is no Pension Plan in effect at the time any such determination is made, the
actuarial assumptions to be used shall be selected by an actuarial firm chosen
by the Committee. Such actuarial firm shall select such actuarial assumptions as
would be appropriate for the Pension Plan if the Pension Plan remained in
existence with its last participant census. “Actuarial Equivalent” means
equality in value of the aggregate amounts expected to be received under
different forms of payment based on the mortality and interest assumptions
specified for purposes of Actuarial Equivalence.
     1.4 Affiliate. “Affiliate” means any entity with respect to which SYSCO
beneficially owns, directly or indirectly, at least 50% of the total voting
power of the interests of such entity and at least 50% of the total value of the
interests of such entity.
     1.5 Annuity. “Annuity” means a monthly annuity for the life of the
Participant with a ten (10) year certain period. A Participant’s Vested Accrued
Benefit and Retirement Benefit are expressed in the form of an Annuity, subject
to the provisions of Section 4.6.
     1.6 Beneficiary. “Beneficiary” means a person or entity designated by the
Participant under the terms of this Plan to receive any amounts distributed
under the Plan upon the death of the Participant.
     1.7 Benefit Commencement Date. “Benefit Commencement Date” means the first
date the Participant’s benefits are payable under Section 4.5, without regard to
any delay under Section 4.9.
     1.8 Benefit Limit. “Benefit Limit” shall have the meaning set forth in
Section 4.1(l).
     1.9 Benefit Service. “Benefit Service” shall have the meaning set forth in
Section 4.1(d).
     1.10 Board of Directors. “Board of Directors” means the Board of Directors
of SYSCO.
     1.11 Canada/Quebec Pension Plan Offset. “Canada/Quebec Pension Plan Offset”
shall have the meaning set forth in Section 4.1(j).

2



--------------------------------------------------------------------------------



 



     1.12 Change of Control. “Change of Control” means the occurrence of one or
more of the following events:
          (a) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Act (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Act) of 20% or more of either (i) the then-outstanding shares of
SYSCO common stock (the “Outstanding SYSCO Common Stock”) or (ii) the combined
voting power of the then-outstanding voting securities of SYSCO entitled to vote
generally in the election of directors (the “Outstanding SYSCO Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change of Control:  (1) any acquisition directly from SYSCO,
(2) any acquisition by SYSCO, (3) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by SYSCO or any Affiliate, or (4) any
acquisition by any corporation; pursuant to a transaction that complies with
Sections (c)(i), (c)(ii) and (c)(iii), below;
          (b) Individuals who, as of July 1, 2008, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to July 1, 2008 whose election, or nomination for
election by SYSCO’s stockholders, was approved by a vote of at least a majority
of the directors then comprising the Incumbent Board shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors;
          (c) Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving SYSCO or any of its
Affiliates, a sale or other disposition of all or substantially all of the
assets of SYSCO, or the acquisition of assets or stock of another entity by
SYSCO or any of its Affiliates (each, a “Business Combination”), in each case
unless, following such Business Combination, (i) all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding
SYSCO Common Stock and the Outstanding SYSCO Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
60% of the then-outstanding shares of common stock and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation that, as
a result of such transaction, owns SYSCO or all or substantially all of SYSCO’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding SYSCO Common Stock and the Outstanding SYSCO
Voting Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of SYSCO or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business

3



--------------------------------------------------------------------------------



 



Combination, and (iii) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board of Directors providing for such Business
Combination; or
          (d) Approval by the stockholders of SYSCO of a complete liquidation or
dissolution of SYSCO.
     1.13 Code. “Code” means the Internal Revenue Code of 1986, as amended.
     1.14 Committee. “Committee” means the committee administering this Plan.
     1.15 Company. “Company” means SYSCO and any Subsidiary that has adopted the
Plan with the approval of the Committee pursuant to Section 9.1.
     1.16 Defined Benefit Offset. “Defined Benefit Offset” shall have the
meaning set forth in Section 4.1(g).
     1.17 Defined Contribution Offset. “Defined Contribution Offset” shall have
the meaning set forth in Section 4.1(h).
     1.18 Determination Date. “Determination Date” means the date as of which a
Participant’s Vested Accrued Benefit is calculated. The Determination Date for
determining a Participant’s Retirement benefit under Article IV shall be the
date of the Participant’s termination of employment from SYSCO or its
Subsidiaries.
     1.19 Disabled Participant. “Disabled Participant” shall have the meaning
set forth in Section 6.1(b).
     1.20 Disability. “Disability” means that a Participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period not less than three (3) months under an
accident and health plan covering employees of the Company; or (iii) has been
determined by the Social Security Administration to be totally disabled.
     1.21 Early Payment Criteria. “Early Payment Criteria” shall have the
meaning set forth in Section 4.5(b).
     1.22 Eligible Earnings. “Eligible Earnings” shall have the meaning set
forth in Section 4.1(a).
     1.23 ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
     1.24 Frozen Participant. “Frozen Participant” shall have the meaning set
forth in Section 2.2.

4



--------------------------------------------------------------------------------



 



     1.25 High-Five Average Compensation as of June 28, 2008. “High-Five Average
Compensation as of June 28, 2008” shall have the meaning set forth in
Section 4.1(c).
     1.26 Joint and Survivor Annuity. “Joint and Survivor Annuity” means a joint
and two-thirds survivor monthly annuity with a ten (10) year certain period that
is the Actuarial Equivalent of an Annuity. This annuity is payable during the
joint lives of the Participant and his spouse, and a monthly annuity shall
continue for the life of the survivor in an amount equal to two-thirds of the
monthly amount provided during their joint lives. Notwithstanding the above,
during the ten (10) year certain period, there shall be no reduction in the
amount of such payment regardless of the death of either or both the Participant
and his spouse.
     1.27 Minimum Vested Accrued Benefit. “Minimum Vested Accrued Benefit” shall
have the meaning set forth in Section 4.2.
     1.28 Management Incentive Plan or MIP. “Management Incentive Plan” or “MIP”
means the Sysco Corporation 1995 Management Incentive Plan, the Sysco
Corporation 2000 Management Incentive Plan and the Sysco Corporation 2005
Management Incentive Plan, as each may be amended, and any successor plans.
     1.29 Officer Ranking. “Officer Ranking” shall have the meaning set forth in
Section 2.1(b).
     1.30 Offset Amount. “Offset Amount” shall have the meaning set forth in
Section 4.1(f).
     1.31 Participant. “Participant” means an employee of a Company who is
eligible for and is participating in the Plan, and any other current or former
employee of SYSCO and its Subsidiaries who is entitled to a benefit under this
Plan.
     1.32 Pension Plan. “Pension Plan” means this Sysco Corporation Retirement
Plan, a defined benefit plan qualified under Section 401(a) of the Code, and any
U.S. qualified defined benefit pension plan successor thereto.
     1.33 Plan. “Plan” means the Seventh Amended and Restated Sysco Corporation
Supplemental Executive Retirement Plan, as set forth in this document and
amended from time to time.
     1.34 Plan Year. “Plan Year” means the period that coincides with the fiscal
year of SYSCO. SYSCO has a 52/53 week fiscal year beginning on the Sunday next
following the Saturday closest to June 30th of each calendar year.
     1.35 Protected Benefit and Protected Participant. A “Protected Benefit”, as
determined under Sections 4.2(b) and 4.3(b), is a benefit which is only
applicable to a Protected Participant. A “Protected Participant” is an
individual who, as of July 3, 2005, was an Active Participant who was (a) at
least age sixty (60) or (b) at least age fifty-five (55) and had at least ten
(10) years of SERP Participation.
     1.36 Retired Participant. “Retired Participant” shall have the meaning set
forth in Section 6.1(c).

5



--------------------------------------------------------------------------------



 



     1.37 Retirement. “Retirement” means the Participant’s termination of
employment from SYSCO or its Subsidiaries other than for death or Disability,
provided that at the time of such termination, the Participant is at least age
fifty-five (55) and has a Vested Percentage of at least 50%.
     1.38 Restoration Plan. “Restoration Plan” means the defined benefit
non-qualified deferred compensation plan to be adopted by SYSCO sometime after
the effective date of this Plan. The Restoration Plan is intended to cover
individuals who first become MIP participants after June 28, 2008 but who do not
satisfy the eligibility requirements for participation in the Plan under
Section 2.1.
     1.39 Section 409A. “Section 409A” means Section 409A of the Code and any
other guidance promulgated thereunder.
     1.40 Securities Act. “Securities Act” means the Securities Exchange Act of
1934, as amended from time to time.
     1.41 Separation from Service. “Separation from Service” means “separation
from service” within the meaning of Section 409A.
     1.42 SERP Participation. “SERP Participation” refers to an individual’s
periods of participation in (a) the MIP prior to June 28, 2008 and (b) the Plan
on or after June 28, 2008. Noncontinuous eligible periods of time (e.g., as a
result of a termination and subsequent reemployment) shall be added together. A
Participant’s years of SERP Participation shall mean the number of full years of
such eligible periods of participation determined on an elapsed time basis.
Except as provided under Section 2.3, participation while a Frozen Participant
does not count as SERP Participation.
     1.43 Service Factor. “Service Factor” shall have the meaning set forth in
Section 4.1(e).
     1.44 Social Security Offset. “Social Security Offset” shall have the
meaning set forth in Section 4.1(i).
     1.45 Specified Employee. “Specified Employee” means a “specified employee”
as defined in Section 409A (a)(2)(B)(i) of the Code. By way of clarification, a
“specified employee” means a “key employee” (as defined in Section 416(i) of the
Code, disregarding Section 416(i)(5) of the Code) of the Company. A Participant
shall be treated as a key employee if he meets the requirements of
Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the Treasury
Regulations thereunder and disregarding Section 416(i)(5) of the Code) at any
time during the twelve (12) month period ending on an Identification Date (as
defined below). If a Participant is a key employee as of an Identification Date,
he shall be treated as a Specified Employee for the twelve (12) month period
beginning on the first day of the fourth month following such Identification
Date. For purposes of any “Specified Employee” determination hereunder, the
“Identification Date” shall mean December 31. The Committee may in its
discretion amend the Plan to change the Identification Date, provided that any
change to the Plan’s Identification Date shall not take effect for at least
twelve (12) months after the date of the Plan amendment authorizing such change.

6



--------------------------------------------------------------------------------



 



     1.46 Subsidiary. “Subsidiary” means (a) any corporation which is a member
of a “controlled group of corporations” which includes SYSCO, as defined in Code
Section 414(b), (b) any trade or business under “common control” with SYSCO, as
defined in Code Section 414(c), (c) any organization which is a member of an
“affiliated service group” which includes SYSCO, as defined in Code
Section 414(m), (d) any other entity required to be aggregated with SYSCO
pursuant to Code Section 414(o), and (e) any other organization or employment
location designated as a “Subsidiary” by resolution of the Board of Directors.
     1.47 SYSCO. “SYSCO” means Sysco Corporation, the sponsor of this Plan.
     1.48 Ten-Year Final Average Compensation. “Ten-Year Final Average
Compensation” shall have the meaning set forth in Section 4.1(b).
     1.49 Total Payments. “Total Payments” means all payments or benefits
received or to be received by a Participant within the meaning of Section 280G
of the Code in connection with a Change of Control of SYSCO under the terms of
this Agreement or the Sysco Corporation Executive Deferred Compensation Plan,
and in connection with a Change of Control of SYSCO under the terms of any stock
option plan or any other plan, arrangement or agreement with the Company, its
successors, any person whose actions result in a Change of Control or any person
affiliated with the Company or who as a result of the completion of transactions
causing a Change of Control become affiliated with the Company within the
meaning of Section 1504 of the Code, taken collectively.
     1.50 Vested Accrued Benefit. “Vested Accrued Benefit” shall have the
meaning set forth in Article IV.
     1.51 Vesting Service. “Vesting Service” means service with SYSCO and its
Subsidiaries for which the Participant or Frozen Participant is awarded
“credited service” under the Pension Plan for vesting purposes or would have
been awarded credited service under the Pension Plan for vesting purposes if the
Participant was covered under the Pension Plan; provided however, any service
before the later of the first date of hire by the Company or the date of
acquisition by SYSCO or a Subsidiary for which the Participant then worked shall
not be included in calculating the Participant’s Vesting Service
     1.52 Vested Percentage. “Vested Percentage” shall have the meaning set
forth in Article III.
     1.53 Vested Terminated Participant. “Vested Terminated Participant” shall
have the meaning set forth in Section 6.1(a).

7



--------------------------------------------------------------------------------



 



ARTICLE II
ELIGIBILITY & CONTINUED PARTICIPATION
     2.1 Initial Eligibility. Unless otherwise determined by the Committee in
its sole discretion, eligibility to participate in the Plan shall be determined
as follows:
          (a) A Company employee who is a MIP participant on June 28, 2008 is
eligible.
          (b) A Company employee who first becomes a MIP participant after
June 28, 2008 must also hold an “Officer Ranking” to be eligible to participate
in the Plan. A person has an Officer Ranking if he holds one of the following
positions: (i) with respect to SYSCO, Chief Executive Officer, President, Chief
Operating Officer, Chief Financial Officer, Executive Vice President or Senior
Vice President (including Senior Vice Presidents of Operations), (ii) an officer
of equivalent or higher rank of those described in clause (i) who is selected by
the Board of Directors or (iii) President of a Subsidiary.
     2.2 Frozen Participation. Unless otherwise determined by the Committee in
its sole discretion, an active Participant shall have his participation frozen
(a “Frozen Participant”) as of the earliest of the date he (i) ceases to be a
MIP participant, (ii) with respect to an individual described under
Section 2.1(b), ceases to hold an Officer Ranking, or (iii) transfers from the
Company to a non-participating Subsidiary. Article V sets forth special rules
that apply to Frozen Participants.
     2.3 Frozen Participation Deemed Active Participation. For all purposes
under this Plan, a Frozen Participant shall be treated as if his participation
had never been frozen if: (a) he remains an employee of SYSCO or its
Subsidiaries after his participation is frozen and subsequently becomes eligible
to participate in the Plan, or (b) his participation is frozen after a Change of
Control and he dies or is terminated from the employ of SYSCO or its
Subsidiaries by the then management within four (4) years after that Change of
Control.

8



--------------------------------------------------------------------------------



 



ARTICLE III
VESTING
     3.1 Vesting. A Participant’s Vested Percentage for purposes of calculating
such Participant’s Vested Accrued Benefit under Article IV shall be determined
in accordance with this Article III. For purposes of determining the
Participant’s Vested Percentage, the Participant’s age, Vesting Service and SERP
Participation are determined as of the Determination Date. The Vested Percentage
shall be the greatest of the percentages determined under Sections 3.1(a), (b)
and (c), except the schedule under Section 3.1(b) shall not apply for purposes
of determining a Protected Participant’s Vested Percentage in his Protected
Benefit.
          (a) If the Participant has at least ten (10) years of Vesting Service,
his Vested Percentage under this Section 3.1(a) shall be determined as follows:

          Participant with at least     ten (10) years of Vesting   Vested
Service whose age is   Percentage
Less than 60
    0 %
60 but less than 61
    50 %
61 but less than 62
    60 %
62 but less than 63
    70 %
63 but less than 64
    80 %
64 but less than 65
    90 %
65 or more
    100 %

          (b) If the Participant (i) is at least age fifty-five (55) and
(ii) has at least fifteen (15) years of SERP Participation, his Vested
Percentage under this Section 3.1(b) (“Rule of 80”) shall be determined as
follows:

          Sum of Participant’s full     years of age plus full   Vested years of
SERP Participation   Percentage
Less than 70
    0 %
70
    50 %
71
    55 %
72
    60 %
73
    65 %
74
    70 %
75
    75 %
76
    80 %
77
    85 %
78
    90 %
79
    95 %
80 or more
    100 %

9



--------------------------------------------------------------------------------



 



          (c) If the Participant is (i) at least age sixty-two (62), (ii) has
completed at least twenty-five (25) years of Vesting Service and (iii) has at
least fifteen (15) years of SERP Participation, he shall have a Vested
Percentage of 100%.
     3.2 Vesting upon a Change of Control. Notwithstanding Section 3.1 above, a
Participant’s Vested Percentage shall be 100% upon a Change of Control.
     3.3 Committee Discretion. Notwithstanding Section 3.1 above, the Committee,
in its sole discretion, may increase a Participant’s Vested Percentage under
Section 3.1.

10



--------------------------------------------------------------------------------



 



ARTICLE IV

VESTED ACCRUED BENEFIT & RETIREMENT BENEFIT
     4.1 Definitions. The following definitions are used in this Article IV:
          (a) Eligible Earnings. “Eligible Earnings” means, for a given Plan
Year, the sum of the Participant’s: (i) salary, including salary deferred under
the Sysco Corporation Executive Deferred Compensation Plan (EDCP), and (ii) to
the extent described in the table below: (A) all or a portion of the bonus
earned under the MIP (MIP Bonus) and (B) the bonus earned under the Sysco
Corporation 2006 Supplemental Performance Based Bonus Plan (Supplemental
Performance Bonus), even if the amounts described above were earned before the
individual became a Participant.

                  Treatment of Bonuses for Purposes of Eligible Earnings        
    Supplemental Plan Year   MIP Bonus (including any MIP Bonus deferred under
the EDCP)   Performance (PY)   Benefits other than Protected Benefits  
Protected Benefits   Bonus
2009 PY and PYs thereafter
  Included, except for MIP Additional Bonuses, but capped at 150% of base salary
rate as of the last day of the Plan Year   Included, except for MIP Additional
Bonuses, but capped at 150% of base salary rate as of the last day of the Plan
Year   Excluded
 
           
2008 PY
  Included, except for MIP Additional Shares and MIP Additional Bonuses  
Included, except for MIP
Additional Bonuses   Excluded
 
           
2007 PY
  Included, except for MIP Additional
Shares   Included in full   Included, except for calculation of Protected
Benefit
 
           
2006 PY
  Included, except for MIP Additional Shares and MIP Additional Cash Bonuses  
Included in full   Excluded
 
           
2005 PY and prior PYs
  Included in full   Included in full   Excluded

  NOTE:       The terms “MIP Additional Bonus”, “MIP Additional Shares” and “MIP
Additional Cash Bonus” shall have the meanings given to them in the MIP.

No bonus other than those specified in the above table is included in Eligible
Earnings.

Eligible Earnings shall not include a Participant’s compensation from a company
before the date such company was acquired by SYSCO or a Subsidiary
Solely for purposes of determining the salary component of Eligible Earnings
used in the determination of Ten-Year Final Average Compensation defined in
(b) below, “salary” shall mean the annual rate of the Participant’s base salary
as of his last day of employment during the applicable Plan Year.

11



--------------------------------------------------------------------------------



 



          (b) Ten-Year Final Average Compensation. “Ten-Year Final Average
Compensation” means the monthly average of the Participant’s Eligible Earnings
for the ten (10) Plan Years (excluding those Plan Years in which the Participant
does not have any Eligible Earnings) ending immediately before or coincident
with the Determination Date (as defined below). If the Participant does not have
ten (10) Plan Years of Eligible Earnings, the Participant’s Ten-Year Final
Average Compensation shall be based on the monthly average of Eligible Earnings
for the available Plan Years ending immediately before or coincident with the
Determination Date. The Plan Year in which the Participant was originally hired
shall be disregarded if he was hired after the first business day of such Plan
Year. Similarly, the Plan Year in which the Determination Date occurs shall be
disregarded if the Determination Date occurs before the last business day of
such Plan Year. “Determination Date” means the date on which the earlier of the
following events occurs:
               (i) the Participant becomes a Frozen Participant,
               (ii) a Change of Control occurs, unless the employee remains an
employee of the Company and a Participant for the Plan Year in which the Change
of Control occurs and the next succeeding three (3) Plan Years; or
               (iii) the earliest to occur of the Participant’s death,
Disability or Retirement.
          (c) High-Five Average Compensation as of June 28, 2008. “High-Five
Average Compensation as of June 28, 2008” means the monthly average of the
Participant’s Eligible Earnings for the five (5) full Plan Years (which need not
be successive) that yield the highest monthly average of Eligible Earnings out
of the ten (10) full Plan Years ending June 28, 2008. If the Participant does
not have five (5) full Plan Years of Eligible Earnings, the Participant’s
High-Five Average Compensation as of June 28, 2008 shall be based on the monthly
average of Eligible Earnings for the available full Plan Years ending June 28,
2008.
          (d) Benefit Service. “Benefit Service” means service with SYSCO and
its Subsidiaries for which the Participant is awarded “credited service” under
the Pension Plan for vesting purposes or would have been awarded “credited
service” under the Pension Plan for vesting purposes if the Participant was
covered under the Pension Plan; provided, however, the Compensation Committee of
the Board of Directors may, in its sole discretion, award a Participant
additional Benefit Service. Except as provided in Section 2.3, a Frozen
Participant’s service after the date his participation was frozen under
Section 2.2 shall not count as Benefit Service.
          (e) Service Factor. “Service Factor” means a fraction equal to the
Participant’s full years of Benefit Service as of any given Determination Date
(not to exceed 20 years) divided by “20”.
          (f) Offset Amount. “Offset Amount” means, as of any given
Determination Date, the sum of a Participant’s Defined Benefit Offset, Defined
Contribution Offset, Social Security Offset and the Canada/Quebec Pension Plan
Offset.

12



--------------------------------------------------------------------------------



 



          (g) Defined Benefit Offset. “Defined Benefit Offset” refers to the
offset of the Participant’s vested accrued benefit under the Restoration Plan,
the Pension Plan, and each other U.S. tax-qualified defined benefit plan or
Canadian registered pension plan sponsored by SYSCO or a Subsidiary (or any
company for which the Participant worked that was acquired by SYSCO or a
Subsidiary), each as of the Determination Date and determined as follows:
               (i) Such a vested accrued benefit shall only reflect the benefit
derived from employer contributions.
               (ii) Each such vested accrued benefit will be adjusted in
accordance with provisions of the applicable plan to reflect an assumed benefit
commencement date of the later of (a) the Benefit Commencement Date or (b) the
date a retirement benefit is first payable to the Participant under the
applicable plan without regard to the actual election made by the Participant
under such plan. The resulting amount shall be converted to an Actuarially
Equivalent Annuity as of the assumed benefit commencement date.
               (iii) Such benefits shall include prior distributions (subject to
the limitation in item (i) and including but not limited to an in-service
withdrawal or a qualified domestic relations order distribution), increased with
interest. If the prior distribution was a lump-sum payment, interest will be
credited from the date of the lump-sum payment. If the prior distribution
consists or consisted of periodic payments, the Actuarially Equivalent
single-sum value of the stream of payments will be determined as of the date of
the first periodic payment and increased with interest from such date. Interest
on the lump-sum payment or single-sum value of periodic payments will be
credited to the assumed benefit commencement date described in (ii) above using
the interest rate used for determining Actuarial Equivalence. The resulting
amount will be converted to an Actuarial Equivalent Annuity as described in
(ii) above.
          (h) Defined Contribution Offset. “Defined Contribution Offset” refers
to the offset of an Annuity that could be provided by the Participant’s vested
account balance under the 401(k) Plan and each other U.S. tax-qualified defined
contribution plan or each Canadian tax-registered capital accumulation plan
sponsored by SYSCO or a Subsidiary (or any company for which the Participant
worked that was acquired by SYSCO or a Subsidiary), determined as follows:
               (i) Such account balance shall only reflect the vested balance
derived from employer contributions, excluding the balance attributable to
401(k) salary deferrals.
               (ii) Such account balance shall be determined as of the last day
of the month preceding the month of the Determination Date. However, if the
Participant has not met the Early Payment Criteria as of the Determination Date,
this balance will be increased with interest to the Benefit Commencement Date,
using the interest rate used for determining Actuarial Equivalence. The balance
or, if applicable, balance increased with interest, shall be converted to an
Actuarially Equivalent Annuity as of the Benefit Commencement Date.

13



--------------------------------------------------------------------------------



 



               (iii) Such balances shall include prior distributions (subject to
the limitation in item (i) and including but not limited to an in-service
withdrawal or a qualified domestic relations order distribution), increased with
interest. Interest will be credited from the date of the lump-sum payment to the
Benefit Commencement Date, using the interest rate used for determining
Actuarial Equivalence. The resulting balance shall be converted to an
Actuarially Equivalent Annuity as of the Benefit Commencement Date.
          (i) Social Security Offset. “Social Security Offset” means, as of any
given Determination Date, the Participant’s monthly old-age benefit under the
Federal Social Security Act or any similar federal act in effect as of the
Determination Date and payable as of the later of age sixty-two (62) or the
Benefit Commencement Date (the “Social Security Benefit”), and without regard to
whether such Social Security Benefit is actually delayed, superseded, or
forfeited because of failure to apply or for any other reason. The amount of the
Social Security Benefit shall be determined based upon the pay and employment
data that may be furnished by the Company and/or the Participant concerned and
it shall be assumed that the Participant has no compensation after the
Determination Date. Any pay for periods prior to the earliest data furnished
shall be estimated by applying a salary scale discount, and the discount applied
for this purpose shall be the actual change in average wages from year to year
as determined by the Social Security Administration.
          (j) Canada/Quebec Pension Plan Offset.  “Canada/Quebec Pension Plan
Offset" means, as of any given Determination Date, the Participant’s monthly
retirement benefit payable under the Canada Pension Plan or Quebec Pension Plan,
as applicable, as in effect on the Determination Date and payable as of the
later of age sixty (60) or the Benefit Commencement Date (the “Canada/Quebec
Pension Benefit”), and without regard to whether such Canada/Quebec Pension
Benefit is actually delayed, superseded, or forfeited because of failure to
apply or for any other reason. The amount of the Canada/Quebec Pension Benefit
shall be determined based upon the pay and employment data that may be furnished
by the Company and/or the Participant concerned and it shall be assumed that the
Participant has no compensation after the Determination Date. Any pay for
periods prior to the earliest data furnished shall be estimated by applying a
salary scale discount, and the discount applied for this purpose shall be the
actual change in average wages from year to year as determined for purposes of
the Canada Pension Plan or the Quebec Pension Plan, as applicable.
          (k) Participant who has paid into both the US Federal Social Security
and either the Canada Pension Plan or the Quebec Pension Plan. If a Participant
has paid into both the US Federal Social Security and either the Canada Pension
Plan or the Quebec Pension Plan, while an employee of SYSCO or its Subsidiaries,
the monthly Social Security Offset will be assumed to be zero and the monthly
Canada/Quebec Pension Plan Offset will be determined to be a theoretical amount
calculated under the Canada Pension Plan or Quebec Pension Plan, as applicable,
as if the Participant had always been covered under and contributing to the
Canada Pension Plan or Quebec Pension Plan. For purposes of determining the
monthly Canada/Quebec Pension Plan Offset, the amount of the benefit shall be
determined based upon the pay and employment data that may be furnished by the
Company and/or the Participant while a Canadian Participant. Any pay for periods
prior to the earliest data furnished shall be estimated by applying a salary
scale discount, and the discount applied for this purpose shall be the actual
change in

14



--------------------------------------------------------------------------------



 



average wages from year to year as determined for purposes of the Canada Pension
Plan or the Quebec Pension Plan, as applicable. Any pay for periods prior to the
Determination Date and after the latest data furnished shall be estimated by
applying a salary scale factor, and the factor applied for this purpose shall be
the actual change in average wages from year to year as determined for purposes
of the Canada Pension Plan or the Quebec Pension Plan, as applicable. It shall
be assumed that the Participant has no compensation after the Determination
Date. For purposes of the Temporary Supplement of Section 4.7, the Participant
will be treated as a Canadian Participant, regardless of the status at
Retirement.
          (l) Benefit Limit. “Benefit Limit” means the limit in effect for the
Plan Year in which the distribution event occurs and equals USD $178,537 per
month for distribution events occurring in the Plan Year ending June 28, 2008.
For distribution events that occur in a Plan Year ending after June 28, 2008,
such monthly amount shall be adjusted in accordance with the percentage
increase, if any, in the Consumer Price Index for All Urban Consumers (“CPI-U”),
as measured from (1) June of the second Plan Year preceding the Plan Year during
which such distribution event occurred to (2) June of the Plan Year immediately
preceding the Plan Year during which such distribution event occurred.
     4.2 Minimum Vested Accrued Benefit as of June 28, 2008. An Active
Participant as of June 28, 2008 shall have a “Minimum Vested Accrued Benefit” as
of June 28, 2008 equal to:
          (a) In General. The Participant’s { High-Five Average Compensation as
of June 28, 2008 × 50% × Service Factor × Vested Percentage } less Offset
Amount; provided, however, the resulting amount shall not exceed the
Participant’s Vested Percentage × Benefit Limit.
          (b) For a Protected Participant. The greater of (i) the amount
determined under Section 4.2(a) above or (ii) the Protected Minimum Vested
Accrued Benefit equal to the Protected Participant’s { (High-Five Average
Compensation as of June 28, 2008 × 50%) less Offset Amount } × Service Factor ×
Vested Percentage.
The Determination Date for the elements in the benefit formulas under this
Section 4.2 shall be June 28, 2008 with the exception of the Vested Percentage
and Benefit Limit, both of which shall be determined as of the date of the
distribution event.
     4.3 Vested Accrued Benefit after June 28, 2008. An Active Participant’s
Vested Accrued Benefit as of a Determination Date after June 28, 2008 shall
equal the greater of the Participant’s benefit, if any, under Section 4.2 above,
or
          (a) In General. The Participant’s { Ten-Year Final Average
Compensation × 50% × Service Factor × Vested Percentage } less Offset Amount;
provided however, the resulting amount shall not exceed the Participant’s Vested
Percentage × Benefit Limit.

15



--------------------------------------------------------------------------------



 



          (b) For a Protected Participant. The greater of (i) the amount
determined under Section 4.3(a) above or (ii) the Protected Benefit equal to the
Protected Participant’s { (Ten-Year Final Average Compensation × 50% ) less
Offset Amount } × Service Factor × Vested Percentage.
The Determination Date for the elements in the benefit formulas under
Sections 4.3(a) and (b) above shall be the date of the distribution event.
     4.4 Retirement Benefit. A Participant’s Retirement benefit shall equal the
Participant’s Vested Accrued Benefit under Section 4.3, where the Determination
Date for calculating such Vested Accrued Benefit is the Participant’s date of
Retirement.
     4.5 Benefit Commencement Date.
          (a) Normal Payment Criteria. Unless a Participant satisfies the Early
Payment Criteria under Section 4.5(b), payment of the Participant’s Retirement
benefit under Section 4.4 shall begin on the first day of the month coincident
with or next following his sixty-fifth (65th) birthday or actual Retirement
date, whichever is later, if he survives to the applicable date.
          (b) Early Payment Criteria. If a Participant retires before age
sixty-five (65) and satisfies the Early Payment Criteria set forth below as of
his Retirement date, payment of the Participant’s Retirement benefit under
Section 4.4 shall begin on the first day of the month coincident with or next
following the Participant’s Retirement date, if he survives to the applicable
date. The “Early Payment Criteria” are as follows:
               (i) Criteria for Early Payment of a Protected Benefit: As of his
Retirement, the Participant is at least age sixty (60), has at least 10 years of
SERP Participation and has at least twenty (20) years of Vesting Service.
               (ii) Criteria for Early Payment of a Benefit other than a
Protected Benefit: As of his Retirement, the Participant has either
(1) satisfied the criteria in Section 4.5(b)(i) above or (2) is at least age
fifty-five (55) and has at least fifteen (15) years of SERP Participation.
               (iii) Committee Discretion. Notwithstanding the above, the
Committee acting in its sole discretion prior to December 31, 2008, may allow a
Participant who terminates employment prior to December 31, 2008 without meeting
the Early Payment Criteria of Sections 4.5(b)(i) or 4.5(b)(ii), to commence
receiving his Retirement benefits on the later of: (i) January 1, 2009, or
(ii) the first day of the month coincident with or next following the date that
is six (6) months after the Participant’s termination from employment, if he
survives to the applicable date.
     4.6 Form of Payment. If the Participant is not married as of the Benefit
Commencement Date, the Retirement benefit will be paid in the form of an
Annuity. If the Participant is married as of the Benefit

16



--------------------------------------------------------------------------------



 



Commencement Date, the Retirement benefit will be paid in the form of a Joint
and Survivor Annuity which is Actuarially Equivalent to the Annuity.
     4.7 Temporary Supplement. A U.S. Participant who retires before age
sixty-two (62) and meets the criteria of Sections 4.5(b)(i), 4.5(b)(ii) or
4.5(b)(iii) above, shall, in addition to his Retirement benefit under
Section 4.4, receive a Temporary Supplement equal to such Participant’s monthly
Social Security Offset. A Canadian Participant who retires before age sixty
(60) and meets the criteria of Sections 4.5(b)(i), 4.5(b)(ii) or 4.5(b)(iii)
above, shall in addition to his Retirement benefit under Section 4.4, be paid a
Temporary Supplement equal to such Participant’s monthly Canada/Quebec Pension
Plan Offset. The Determination Date of the monthly Social Security Offset or
Canada/Quebec Pension Plan Offset, as applicable, shall be the Participant’s
date of Retirement. The Temporary Supplement will be paid to an eligible
Participant through and including the earlier of (a) the month in which the
Participant dies or (b) the month in which the U.S. Participant attains age
sixty-two (62) or the Canadian Participant attains age sixty (60).
     4.8 Administrative Delay. Except as required under Section 4.9, payment of
the Participant’s Retirement benefit and, if applicable, Temporary Supplement
shall begin on the Benefit Commencement Date set forth in Section 4.5 or the
first day of the month as soon as administratively practicable thereafter. The
aggregate amount of any delayed payments, without interest, shall be paid to the
Participant on such delayed commencement date.
     4.9 Delay of Payments under Section 409A of the Code . Notwithstanding any
provision of Section 4.5 and 4.7 to the contrary, if the distribution of a
Retirement benefit under Section 4.5 (and, if applicable, a Temporary Supplement
under Section 4.7) to a Participant who is a Specified Employee result from such
Participant’s Separation from Service, such distributions shall not commence
earlier than the date that is six (6) months after the date of such
Participant’s Separation from Service if such earlier commencement would result
in the imposition of tax under Section 409A. If distributions to a Participant
are so delayed, such distributions shall commence six months after the Benefit
Commencement Date, and the aggregate amount of any such delayed payments,
together with interest on such delayed payments (calculated using the interest
rate used for determining Actuarial Equivalence), shall be paid to the
Participant on such delayed commencement date.

17



--------------------------------------------------------------------------------



 



ARTICLE V
DISABILITY & FROZEN PARTICIPATION
     5.1 In General. This Article V provides special rules that apply to a
Participant who has a termination of employment due to Disability as defined in
Section 1.20 and a Frozen Participant as defined in Section 2.2. To the extent
that this Article V or other provisions of the Plan do not otherwise specify,
such Participant shall be treated as any other Participant to the extent
necessary to implement this Article V.
     5.2 Disability on or after June 28, 2008. This Section 5.2 sets forth
special rules applicable to a Participant upon termination of employment due to
Disability on or after June 28, 2008 as described below:
          (a) If the Participant is a Frozen Participant as of his date of
Disability, the provisions of this Section 5.2 shall not apply and he shall be
treated as any other Frozen Participant whose employment terminated for reasons
other than Disability.
          (b) If the Participant satisfies the Early Payment Criteria under
Section 4.5(b) as of his date of Disability, his date of Disability shall be
considered his date of Retirement and his benefit will be determined under
Section 4.4.
          (c) If Sections 5.2(a) and (b) above do not apply and, as of his date
of Disability, the Participant was at least age sixty (60) and had at least ten
(10) years of Vesting Service, and his Disability continues until age sixty-five
(65), he shall be entitled to a deferred Vested Accrued Benefit commencing as
provided under Section 4.5(a). Such deferred Vested Accrued Benefit will be
determined as follows:
               (i) His Vested Percentage will be 100% for purposes of
Sections 4.2 and 4.3.
               (ii) The Determination Date for all elements of the applicable
benefit formula under Section 4.3(a) or 4.3(b) shall be the Participant’s date
of Disability; provided, however, the Determination Date of the Defined Benefit
Offset shall be the later of (1) the Participant’s date of Disability or (2) the
date as of which the benefit accruals under the defined benefit plan cease.
          (d) This Section 5.2(d) sets forth special rules applicable to a
Participant described under Section 5.2(c) who recovers from his Disability
prior to age sixty-five (65) as set forth below:
               (i) If such Participant returns to the employ of the Company
within sixty (60) days of such recovery and is eligible to participate in the
Plan upon such return as provided under Section 2.1, the period of his
Disability through his re-employment date shall be counted as Benefit Service,
Vesting Service and SERP Participation.

18



--------------------------------------------------------------------------------



 



               (ii) If such Participant returns to the employ of SYSCO or its
Subsidiaries within sixty (60) days of such recovery and is not eligible to
participate in the Plan upon such return, his participation shall be frozen as
of his date of Disability.
               (iii) If such Participant does not return to the employ of SYSCO
or its Subsidiaries within sixty (60) days of such recovery, he shall be deemed
to have retired as of his date of Disability.
     5.3 Disability before June 28, 2008. The provisions of Section 5.2 shall
also apply to a Participant whose Disability occurred before June 28, 2008,
except such Participant’s deferred Vested Accrued Benefit shall be determined
using the benefit formula in effect under the Plan as of the date of his
Disability.
     5.4 Participation Frozen on or after June 28, 2008. For ease of reference,
special rules applicable to a participant who becomes a Frozen Participant, as
described in Section 2.2, on or after June 28, 2008 are restated below:
          (a) Vesting Service and Age Credit. During the period of time during
which his participation is frozen, a Frozen Participant shall continue to be
awarded Vesting Service and age credit for vesting purposes under Article III
and satisfaction of the Early Payment Criteria under Section 4.5(b).
          (b) Benefit Service. A Frozen Participant’s service after the date his
participation is frozen shall not count as Benefit Service.
          (c) Ten-Year Final Average Compensation. A Frozen Participant’s
Ten-Year Final Average Compensation shall be determined as of the date his
participation is frozen and frozen as of such date.
          (d) SERP Participation. Frozen Participation shall not count as SERP
Participation.
          (e) Offset Amount. No special rule applies to a Frozen Participant’s
Offset Amount. The Participant’s Offset Amount is determined as though his
participation had never been frozen.
     5.5 Frozen Participation Deemed Active Participation. Notwithstanding the
above provisions of this Section 5.4, a Frozen Participant shall be treated as
if his participation had never been frozen, as described in Section 2.3, if
(a) he remains a Company employee after his participation is frozen and
subsequently becomes eligible to participate in the Plan or (b) his
participation is frozen after a Change of Control and he dies or is terminated
from the employ of the Company by the then management within four (4) years
after that Change of Control.
     5.6 Participation Frozen before June 28, 2008. The provisions of
Sections 5.4 and 5.5 shall also apply to a Participant whose participation was
frozen before June 28, 2008, except such Frozen Participant’s Vested Accrued
Benefit shall be determined using the benefit formula in effect under the Plan
as of the date his participation was frozen.

19



--------------------------------------------------------------------------------



 



ARTICLE VI
DEATH BENEFIT
     6.1 Definitions. The following definitions are used in this Article VI:
          (a) Vested Terminated Participant. “Vested Terminated Participant”
means a Participant entitled to a deferred Vested Accrued Benefit commencing
under the payment criteria under Section 4.5(a).
          (b) Disabled Participant. “Disabled Participant” means a disabled
Participant described under Section 5.2(c) who is entitled to a deferred Vested
Accrued Benefit commencing under the Normal Payment Criteria under
Section 4.5(a) if he remains continuously disabled to such date.
          (c) Retired Participant. “Retired Participant” means a Participant
(1) whose Benefit Commencement Date has occurred but who has not yet received
his first benefit payment or (2) who is receiving benefit payments.
     6.2 Death of Active Participant prior to Age 55. If an Active Participant
dies prior to attaining age fifty-five (55), such Participant’s Beneficiary
shall be entitled to receive a death benefit as described below:
          (a) Amount of Death Benefit. Such annual death benefit shall equal 25%
of the Participant’s Three-Year Final Average Compensation, determined as
follows:
               (i) “Three-Year Final Average Compensation” means the annual
average of the Participant’s Eligible Earnings for the three (3) Plan Years
(excluding those Plan Years in which the Participant does not have any Eligible
Earnings) ending immediately before or coincident with the Participant’s date of
death. The Plan Year in which the Participant was originally hired shall be
disregarded if he was hired after the first business day of such Plan Year.
Similarly, the Plan Year in which death occurs shall be disregarded if death
occurs before the last business day of such Plan Year. If the Participant does
not have three (3) Plan Years of Eligible Earnings, the Participant’s Three-Year
Final Average Compensation shall be based on the annual average of Eligible
Earnings for the available Plan Years ending immediately before or coincident
with the Participant’s date of death. If all Plan years have been excluded (i.e.
there are no “available” Plan Years), Three-Year Final Average Compensation
shall mean the Participant’s Eligible Earnings in the Plan Year in which he was
originally hired.
               (ii) “Eligible Earnings” shall have the meaning given to such
term under Section 4.1(a); provided, however, the salary component of Eligible
Earnings shall mean the annual rate of the Participant’s base salary as of his
last day of employment during the applicable Plan Year.

20



--------------------------------------------------------------------------------



 



          (b) Duration of Death Benefit. The above death benefit will be payable
annually to the Beneficiary for a period of ten (10) years certain, with
payments commencing as of the first day of the month coincident with or next
following the Participant’s death.
     6.3 Death of Active Participant after Age 55. If an Active Participant dies
after attaining age fifty-five (55), such Participant’s Beneficiary shall be
entitled to receive a death benefit as described below:
          (a) Value of Death Benefit.
               (i) If such Participant, as of his date of death, is at least age
sixty-five (65) or satisfies the Early Payment Criteria under Section 4.5(b),
the single-sum value of the death benefit shall equal the greater of the
Actuarially Equivalent single-sum value of (a) the death benefit that would be
payable under Section 6.2 if the age condition did not apply or (b) the
Retirement benefit that would have been payable to the Participant under
Article IV assuming the Participant had retired on his date of death.
               (ii) If such Participant does not satisfy the conditions in
6.3(a)(i) above, the single-sum value of the death benefit shall equal the
greater of the Actuarially Equivalent single-sum value of (a) the death benefit
that would be payable under Section 6.2 if the age condition did not apply or
(b) the hypothetical immediate Annuity equal to (i) the deferred Annuity that
would have been payable to the Participant under Article IV assuming the
Participant had retired on his date of death, reduced by (ii) five-ninths
(5/9ths) of 1% for each full calendar month by which the first payment of the
death benefit precedes the month in which the Participant would have attained
age sixty-five (65).
          (b) Form and Duration of Death Benefit.
               (i) Married Participant. If the Participant is married at the
time of his death, the single-sum value of the death benefit determined in
Section 6.3(a) above shall be converted to an Actuarially Equivalent monthly
annuity payable to the Beneficiary for life with a ten (10) year certain period
and commencing as of the first day of the month coincident with or next
following the Participant’s death.
               (ii) Participant is not Married. If the Participant is not
married at the time of his death, the single-sum value of the death benefit
determined in Section 6.3(a) above shall be paid to the Beneficiary in a lump
sum as of the first day of the month coincident with or next following the
Participant’s death.
     6.4 Death after a Change of Control that Occurs while an Active Participant
. If a Participant is (a) an Active Participant when a Change of Control occurs,
(b) continues as an Active Participant or becomes a Vested Terminated
Participant and (c) dies within four (4) years of such Change of Control, a
death benefit shall be payable to such Participant’s Beneficiary. The death
benefit shall be determined under Section 6.2 or 6.3, as applicable, based on
such Active or Vested Terminated Participant’s age as of his date of death and
modified as follows:

21



--------------------------------------------------------------------------------



 



          (a) Three-Year Final Average Compensation under Section 6.2 shall be
determined as of the Active Participant’s date of death or Vested Terminated
Participant’s date of Retirement.
          (b) The Determination Date of the Article IV Retirement benefit under
Section 6.3 shall be the Active Participant’s date of death or Vested Terminated
Participant’s date of Retirement.
          (c) Satisfaction of the Early Payment Criteria shall be determined as
of the Active Participant’s date of death.
     6.5 Death of Vested Terminated Participant or Disabled Participant . Upon
the death of (a) a Vested Terminated Participant who was not a Frozen
Participant as of his date of Retirement or (b) a Disabled Participant, such
Participant’s Beneficiary shall be entitled to receive a death benefit described
below, unless the Change of Control provisions of Section 6.4 apply.
          (a) Amount of Death Benefit.
               (i) Married Participant. If such Participant was married as of
his date of death, the Participant’s spouse or other Beneficiary shall be
entitled to the monthly survivor’s benefit that would have been payable to the
Participant’s spouse if the Participant had begun receiving a hypothetical
Retirement benefit equal to the Participant’s actual deferred Annuity under
Section 4.5(a), reduced by five-ninths (5/9ths) of 1% for each full calendar
month by which the first payment of the death benefit precedes the month in
which the participant would have attained age sixty-five (65) and then converted
to a Joint and Survivor Annuity. If the Participant designated a Beneficiary
other than his spouse, the Participant’s “Beneficiary” shall be substituted for
the Participant’s “spouse” for purposes of calculating the Joint and Survivor
Annuity.
               (ii) If such Participant was not married as of his date of death,
the Beneficiary shall be entitled to receive a death benefit equal to the
Actuarially Equivalent single-sum value of the ten year certain guarantee that
would have been payable to the Participant’s Beneficiary if the Participant had
begun receiving a hypothetical Retirement benefit equal to the Participant’s
actual deferred Annuity under Section 4.5(a), reduced by five-ninths (5/9ths) of
1% for each full calendar month by which the first payment of the death benefit
precedes the month in which the participant would have attained age sixty-five
(65).
          (b) Form and Duration of Death Benefit.
               (i) Married Participant. If the Participant is married at the
time of his death, the Beneficiary will receive a monthly annuity payable to the
Beneficiary for life with a ten (10) year certain period commencing as of the
first day of the month coincident with or next following the Participant’s
death. Such monthly amount shall equal (a) the monthly amount of the
hypothetical Retirement benefit determined under Section 6.5(a)(i) above during
the ten (10) year certain period and (b) two-thirds (2/3) of such amount after
the end of the ten (10) year certain period and continuing for the life of the
Beneficiary.

22



--------------------------------------------------------------------------------



 



               (ii) Participant is not Married. If the Participant is not
married at the time of his death, the Actuarially Equivalent single-sum value
determined under Section 6.5(a)(ii) above shall be paid to the Beneficiary in a
lump sum as of the first day of the month coincident with or next following the
Participant’s death.
     6.6 Death of Frozen Participant. If a Frozen Participant dies (a) while in
the employ of the Company and (b) after age sixty-five (65) or after
satisfaction of the Early Payment Criteria under Section 4.5(b), the Frozen
Participant’s Beneficiary shall be entitled to receive a death benefit as
described below. (Absent satisfaction of the criteria in the preceding sentence,
no death benefit is payable as a result of the death of a Frozen Participant
before commencement of Retirement benefits.)
          (a) Amount, Form and Duration of Death Benefit.
               (i) Married Participant. If such Frozen Participant was married
as of his date of death, the Participant’s spouse or other Beneficiary shall be
entitled to receive a monthly benefit equal to the survivor’s benefit that would
have been payable to the Participant’s spouse if the Participant had retired on
his date of death and died before receipt of the first benefit payment;
provided, however, the Participant’s “Beneficiary” shall be substituted for the
Participant’s “spouse” for purposes of calculating the Joint and Survivor
Annuity if the Participant designated a Beneficiary other than his spouse.
               (ii) If such Participant was not married as of his date of death,
the Beneficiary shall be entitled to receive a lump sum payment equal to the
value of the monthly benefit payable for ten (10) years certain that would have
been payable to the Participant’s Beneficiary if the Participant had retired on
his date of death and died before receipt of the first payment.
     6.7 Death of Retired Participant before or after Commencement of Benefits.
If a Retired Participant (a) dies before benefit payments begin and was not a
Frozen Participant at Retirement or (b) dies after benefit payments begin, any
death benefit that may be payable is a function of the form of payment
applicable to such Retired Participant (“Joint and Survivor Annuity” or
“Annuity” as provided under Section 4.6), as described below:
          (a) Joint and Survivor Annuity.
               (i) Death of Participant or Spouse during Ten (10) Year Certain
Period. If either the Participant or his spouse (but not both) dies before the
first benefit payment or during the ten (10) year certain period following the
Benefit Commencement Date, the benefit amount payable during their joint lives
shall be paid to the survivor for the balance of the ten (10) year certain
period and then two-thirds (2/3) of that amount shall be paid to the survivor
for life.
               (ii) Death of Both Participant and Spouse during Ten (10) Year
Certain Period. If both the Participant and his spouse die before the first
benefit payment or during the ten (10) year certain period following the Benefit
Commencement Date, the benefit amount payable during their joint lives shall be
paid to the Participant’s Beneficiary for the balance of the ten (10) year
certain period.

23



--------------------------------------------------------------------------------



 



               (iii) Cessation of Benefits. No further benefits are payable
after the later of (a) the deaths of the Participant and his spouse or (b) the
end of the ten (10) year certain period.
               (iv) Spouse. For purposes of this Section 6.7(a), “Spouse” refers
to the Participant’s spouse whose birth date was used in the calculation of the
Joint and Survivor Annuity, even if the Participant is married to a different
individual at the time of the Participant’s death.
          (b) Annuity.
               (i) Death of Participant during Ten (10) Year Certain Period. If
the Participant dies before the first benefit payment or during the ten
(10) year certain period following the Benefit Commencement Date, the benefit
amount shall be paid to the Participant’s Beneficiary for the balance of the ten
(10) year certain period.
               (ii) Cessation of Benefits. No further benefits are payable after
the later of (a) the death of the Participant or (b) the end of the ten
(10) year certain period.
     6.8 Administrative Delay. Death benefits shall commence as of the date set
forth in this Article VI or the first day of the month as soon as
administratively practicable thereafter and within ninety (90) days of the
Participant’s death. The aggregate amount of any such delayed payments, without
interest on such delayed payments, shall be paid to the Beneficiary on such
delayed commencement date.
     6.9 Beneficiary Designation for Ten (10) Year Certain Period. A Beneficiary
designation shall be effective upon receipt by the Committee of a properly
executed form which the Committee has approved for that purpose, and shall
remain in force until revoked or changed by the Participant. The Participant
may, from time to time, revoke or change any designation of Beneficiary by
filing another approved Beneficiary designation form with the Committee.
          (a) Upon entering the Plan, each Participant shall file with the
Committee a designation of one or more Beneficiaries to whom the death benefit
provided by Sections 6.2, 6.3, 6.4, 6.5 and 6.6 shall be payable. Any
Beneficiary designation by a married Participant who designates any person or
entity other than the Participant’s spouse shall be ineffective unless the
Participant’s spouse has indicated consent by completing and signing the
applicable spousal consent section of the approved beneficiary designation form.
          (b) Upon Retirement and prior to commencement of benefits under
Article IV, the Participant shall designate one or more Beneficiaries to receive
the remaining period certain payments, which designation shall be made and
modified in accordance with the procedures set forth in this Section 6.9. If the
Participant does not designate one or more Beneficiaries to receive the
remaining period certain payments, the Beneficiaries designated by the
Participant upon entering the Plan shall be the Participant’s Beneficiaries for
purposes of the remaining period certain payments. A spouse of a Participant may
not change the Beneficiaries designated by the Participant, including the
Beneficiaries to whom the remaining period certain payments may be

24



--------------------------------------------------------------------------------



 



paid. Notwithstanding the preceding sentences of this section 6.9 (b), in the
case of a Joint and Survivor Annuity, a Beneficiary designation shall have no
effect unless the Participant and the Participant’s spouse both die during the
ten (10) year certain period and (b) if the Participant dies during the ten
(10) year certain period and the Beneficiaries designated by the Participant
have predeceased the Participant or otherwise ceased to exist, the Participant’s
surviving spouse who is receiving the survivor benefit under the Joint and
Survivor Annuity may designate the Beneficiaries to receive any remaining
guaranteed payments if the spouse should die during the ten (10) year certain
period.
          (c) If there is no valid Beneficiary designation on file with the
Committee at the time of the Participant’s death, or if all of the Beneficiaries
designated in the last Beneficiary designation have predeceased the Participant
or, in the case of an entity, otherwise ceased to exist, the Beneficiary shall
be the Participant’s spouse, if the spouse survives the Participant, or
otherwise the Participant’s estate. A Beneficiary who is an individual shall be
deemed to have predeceased the Participant if the Beneficiary dies within
30 days of the date of the Participant’s death. If any Beneficiary survives the
Participant but dies or, in the case of an entity, otherwise ceases to exist,
before receiving all payments due under this Article VI, the balance of the
payments that would have been paid to that Beneficiary shall, unless the
Participant’s designation provides otherwise, be distributed to the deceased
individual Beneficiary’s estate or, in the case of an entity, to the
Participant’s spouse, if the spouse survives the Participant, or otherwise to
the Participant’s estate.

25



--------------------------------------------------------------------------------



 



ARTICLE VII
PROVISIONS RELATING TO ALL BENEFITS
     7.1 Effect of this Article. The provisions of this Article shall control
over all other provisions of this Plan.
     7.2 Termination of Employment. A Participant’s termination of employment
for any reason prior to the Participant’s vesting under Article III shall cause
the Participant and all his Beneficiaries to forfeit all interests in and under
this Plan, other than any benefit payable under Article VI.
     7.3 Forfeiture for Cause.
          (a) Forfeiture on Account of Discharge. If the Committee finds, after
full consideration of the facts presented on behalf of SYSCO or a Subsidiary and
a former Participant, that the Participant was discharged by SYSCO or a
Subsidiary for: (i) fraud, (ii) embezzlement, (iii) theft, (iv) commission of a
felony, (v) proven dishonesty in the course of his employment by SYSCO or a
Subsidiary which damaged SYSCO or a Subsidiary, or (vi) disclosing trade secrets
of SYSCO or a Subsidiary ((i) through (vi) individually and collectively
referred to as “Forfeiture Event”), the entire Vested Accrued Benefit of the
Participant and/or his Beneficiaries shall be forfeited.
          (b) Forfeiture after Commencement of Benefits. If the Committee finds,
after full consideration of the facts presented on behalf of SYSCO or a
Subsidiary and the former Participant, that a former Participant who has begun
receiving benefits under this Plan engaged in a Forfeiture Event during his
employment with SYSCO or a Subsidiary (even though the Participant was not
discharged from SYSCO or the Subsidiary for such a Forfeiture Event), the former
Participant’s and/or Beneficiaries remaining benefit payments under the Plan
shall be forfeited.
          (c) Committee Discretion. The decision of the Committee as to the
existence of a Forfeiture Event shall be final. No decision of the Committee
shall affect the finality of the discharge of the Participant by SYSCO or the
Subsidiary in any manner.
          (d) Special Rule for Change of Control. Notwithstanding the above, the
forfeitures created by Sections 7.3(a) and 7.3(b) shall not apply to a
Participant or former Participant who: (i) is discharged during the Plan Year in
which a Change of Control occurs, or during the next three (3) succeeding Plan
Years following the Plan Year in which a Change of Controls occurs (the “Change
of Control Period”) or (ii) during the Change of Control Period is determined by
the Committee to have engaged in a Forfeiture Event, unless an arbitrator
selected to review the Committee’s findings agrees with the Committee’s
determination to apply the forfeiture. The arbitration shall be governed by the
provisions of Section 7.7(e) below.

26



--------------------------------------------------------------------------------



 



     7.4 Forfeiture for Competition.
          (a) If, at the time a distribution is being made or is to be made to a
Participant, the Committee finds, after full consideration of the facts
presented on behalf of SYSCO or a Subsidiary and the Participant, that the
Participant has engaged in any of the conduct set forth in Section 7.4(b)
through 7.4(h), the entire benefit remaining to be paid to the Participant
and/or his Beneficiaries shall be forfeited, even though it may have been
previously vested under any portion of this Plan; provided, however, that this
Section 7.4(a) shall not apply to any Participant whose termination of
employment from SYSCO or a Subsidiary occurs during the Plan Year in which a
Change of Control occurs or during the next three (3) succeeding Plan Years
following the Plan Year in which a Change of Control occurs.
          (b) Consistent with Section 7.4(a), forfeiture shall occur if, at any
time after his termination of employment from SYSCO or a Subsidiary and while
any remaining benefit is to be paid to the Participant and/or his Beneficiaries
under this Plan, and without written consent of SYSCO’s Chief Executive Officer
or General Counsel, the Participant either directly or indirectly owns,
operates, manages, controls, or participates in the ownership, management,
operation, or control of, or is employed by, or is paid as a consultant or other
independent contractor by, a business which competes with any aspect of the
business of SYSCO or a Subsidiary by which he was formerly employed (as the
scope of that company’s business is defined as of the date of Participant’s
termination of employment) in a trade area served by SYSCO or the Subsidiary at
the time distributions are being made or to be made and in which the Participant
directly or indirectly represented SYSCO or the Subsidiary while employed by it;
and the Participant continues to be so engaged ten (10) days after written
notice has been given to him by or on behalf of SYSCO or the Subsidiary.
          (c) Consistent with Section 7.4(a), forfeiture shall occur if, at any
time after his termination of employment from SYSCO or a Subsidiary and while
any remaining benefit is to be paid to the Participant and/or his Beneficiaries
under this Plan, and without written consent of SYSCO’s Chief Executive Officer
or General Counsel, the Participant directly or indirectly owns, operates,
manages, controls, or participates in the ownership, management, operation, or
control of, or is employed by, or is paid as a consultant or other independent
contractor by, a customer or supplier of SYSCO or a Subsidiary by which he was
formerly employed and with whom the Participant dealt, either directly or
indirectly through the supervision of others, on behalf of SYSCO or a Subsidiary
by which he was formerly employed; and the Participant continues to be so
engaged ten (10) days after written notice has been given to him by or on behalf
of SYSCO or the Subsidiary.
          (d) Consistent with Section 7.4(a), forfeiture shall occur if, at any
time after his termination of employment from SYSCO or a Subsidiary and while
any remaining benefit is to be paid to the Participant and/or his Beneficiaries
under this Plan, and without written consent of SYSCO’s Chief Executive Officer
or General Counsel, the Participant, on behalf of a business which competes with
SYSCO or a Subsidiary by which he was formerly employed, directly or indirectly
markets, solicits or sells to any actual or prospective customer of SYSCO or a
Subsidiary by which he was formerly employed and with whom the Participant
dealt, either directly or

27



--------------------------------------------------------------------------------



 



indirectly through the supervision of others, on behalf of SYSCO or the
Subsidiary by which he was formerly employed.
          (e) Consistent with Section 7.4(a), forfeiture shall occur if, at any
time after his termination of employment from SYSCO or a Subsidiary and while
any remaining benefit is to be paid to the Participant and/or his Beneficiaries
under this Plan, and without written consent of SYSCO’s Chief Executive Officer
or General Counsel, the Participant, on behalf of a business which competes with
SYSCO or a Subsidiary by which he was formerly employed, directly or indirectly
markets to, solicits or buys from any supplier of SYSCO or a Subsidiary by which
he was formerly employed and with whom the Participant dealt, either directly or
indirectly through the supervision of others, on behalf of SYSCO or the
Subsidiary by which he was formerly employed.
          (f) Consistent with Section 7.4(a), forfeiture shall occur if, at any
time after his termination of employment from SYSCO or a Subsidiary and while
any remaining benefit is to be paid to the Participant and/or his Beneficiaries
under this Plan, and without written consent of SYSCO’s Chief Executive Officer
or General Counsel, the Participant, on behalf of a business which competes with
SYSCO or a Subsidiary by which he was formerly employed, directly or indirectly
solicits, offers employment to, hires or otherwise enters into a consulting
relationship with any employee of SYSCO or any Subsidiary.
          (g) Consistent with Section 7.4(a), forfeiture shall occur if, at any
time after his termination of employment from SYSCO or a Subsidiary and while
any remaining benefit is to be paid to the Participant and/or his Beneficiaries
under this Plan, and without written consent of SYSCO’s Chief Executive Officer
or General Counsel, the Participant (i) fails to return to SYSCO or the
Subsidiary, within ten (10) days of any request issued to the Participant, any
and all trade secrets or confidential information or any portion thereof and all
materials relating thereto in his possession, or (ii) fails to hold in
confidence or reproduces, distributes, transmits, reverse engineers, decompiles,
disassembles, or transfers, directly or indirectly, in any form, by any means,
or for any purpose, any SYSCO or Subsidiary trade secrets or confidential
information or any portion thereof or any materials relating thereto.
          (h) Consistent with Section 7.4(a), forfeiture shall occur if, at any
time after his termination of employment from SYSCO or a Subsidiary and while
any remaining benefit is to be paid to the Participant and/or his Beneficiaries
under this Plan, and without written consent of SYSCO’s Chief Executive Officer
or General Counsel, the Participant makes any disparaging comments or
accusations detrimental to the reputation, business, or business relationships
of SYSCO (as reasonably determined by SYSCO or a Subsidiary), and the
Participant fails to retract such comments or accusations within sixty (60) days
after written notice demanding such retraction has been provided to him by or on
behalf of SYSCO or the Subsidiary.
     7.5 Restrictions on any Portion of Total Payments Determined to be Excess
Parachute Payments. In the event that any payment or benefit received or to be
received by a Participant in connection with a “change of control” (as defined
in Section 280G of the Code and the regulations thereunder) of SYSCO or the
termination of his employment by the Company would not be deductible, whether in
whole or in part, by the Company or any

28



--------------------------------------------------------------------------------



 



Affiliate, as a result of Section 280G of the Code, the benefits payable under
this Plan shall first be reduced until no portion of the Total Payments is not
deductible as a result of Section 280G of the Code, or the benefits payable
under this Plan have been reduced to zero. The reduction in benefits payable
under this Plan shall be determined by reducing the Vested Percentage of the
Participant’s Vested Accrued Benefit. If any further reduction is necessary, the
benefits payable under the Sysco Corporation Executive Deferred Compensation
Plan shall then be reduced under the terms of that Plan. In determining this
limitation: (a) no portion of the Total Payments which the Participant has
waived in writing prior to the date of the payment of benefits under this Plan
shall be taken into account, (b) no portion of the Total Payments which tax
counsel, selected by the Company’s independent auditors and acceptable to the
Participant, determines not to constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code shall be taken into account, (c) no
portion of the Total Payments which tax counsel, selected by the Company’s
independent auditors and acceptable to the Participant, determines to be
reasonable compensation for services rendered within the meaning of
Section 280G(b)(4) of the Code shall be taken into account, and (d) the value of
any non-cash benefit or any deferred payment or benefit included in the Total
Payments shall be determined by the Company’s independent auditors in accordance
with Sections 280G(d)(3) and (4) of the Code. Notwithstanding anything herein or
otherwise to the contrary, the Compensation and Stock Option Committee of the
Board of Directors, may, within its sole discretion and pursuant to an agreement
approved by the Compensation and Stock Option Committee, waive application of
this Section 7.5, when it determines that specific situations warrant such
action.
     7.6 Benefits upon Re-Employment. If a former Participant who is receiving
benefit payments under this Plan is re-employed by the Company, the payment of
the benefit shall continue during his period of re-employment. The re-employed
former Participant’s benefit shall not be changed as a result of his
re-employment.
     7.7 Claims Procedure. Any person who believes that he or she is being
denied a benefit to which he or she is entitled under the Plan (referred to
hereinafter as a “Claimant”) must file a written request for such benefit with
the Committee; provided, however, that any claim involving entitlement to, the
amount of or the method or timing of payment of a benefit affected by a Change
of Control shall be governed by mandatory arbitration under Section 7.7(e). Such
written request must set forth the Claimant’s claim and must be addressed to the
Committee at the Company’s principal office.
          (a) Initial Claims Decision. The Committee shall generally provide
written notice to the Claimant of its decision within ninety (90) days (or
forty-five (45) days for a Disability-based claim) after the claim is filed with
the Committee; provided, however, that the Committee may have up to an
additional ninety (90) days (or up to two (2) thirty (30) day periods for a
Disability-based claim), to decide the claim, if the Committee determines that
special circumstances require an extension of time to decide the claim, and the
Committee advises the Claimant in writing of the need for an extension
(including an explanation of the special circumstances requiring the extension)
and the date on which it expects to decide the claim.

29



--------------------------------------------------------------------------------



 



          (b) Appeals. A Claimant may appeal the Committee’s decision by
submitting a written request for review to the Committee within sixty (60) days
(or 180 days for a Disability-based claim) after the earlier of receiving the
denial notice or after expiration of the initial review period. Such written
request must be addressed to the Committee at the Company’s principal office. In
connection with such request, the Claimant (and his or her authorized
representative, if any) may review any pertinent documents upon which the denial
was based and may submit issues and comments in writing for consideration by the
Committee. If the Claimant’s request for review is not received within the
earlier of sixty (60) days (or 180 days for a Disability-based claim) after
receipt of the denial or after expiration of the initial review period, the
denial shall be final, and the Claimant shall be barred and estopped from
challenging the Committee’s determination.
          (c) Decision Following Appeal. The Committee shall generally make its
decision on the Claimant’s appeal in writing within sixty (60) days (or
forty-five (45) days for a Disability-based claim) following its receipt of the
Claimant’s request for appeal; provided, however, that the Committee may have up
to an additional sixty (60) days (or forty-five (45) days for a Disability-based
claim) to decide the claim, if the Committee determines that special
circumstances require an extension of time to decide the claim and the Committee
advises the Claimant in writing of the need for an extension (including an
explanation of the special circumstances requiring the extension) and the date
on which it expects to decide the claim. The Committee shall notify the Claimant
of its decision on the Claimant’s appeal in writing, regardless of whether the
decision is adverse.
          (d) Decisions Final; Procedures Mandatory. A decision on appeal by the
Committee shall be binding and conclusive upon all persons, and completion of
the claims procedures described in this Section 7.7 shall be a precondition to
commencement of mandatory and binding arbitration set forth in Section 7.7(e)
below. Notwithstanding the preceding sentence, the Committee may, in its sole
discretion, waive the procedures described in Sections 7.7(a) through 7.7(c) as
a precondition to mandatory and binding arbitration set forth in Section 7.7(e)
below.
          (e) Mandatory and Binding Arbitration. Any dispute that in any way
relates to this Plan, including, without limitation, any benefit allegedly due
under this Plan or that is the subject of any forfeiture decision under this
Plan, shall be submitted to mandatory and binding arbitration before the
American Arbitration Association (“AAA”), in accordance with the Employee
Benefit Plan Claims Arbitration Rules established by the AAA, at the sole and
exclusive jurisdiction of the AAA’s regional office for the State of Delaware.
The arbitrator shall be selected by permitting the Company and the Participant
to strike one name each from a panel of three names obtained from the AAA from
its panel of Employee Benefit Plan Claims Arbitrators. The person whose name is
remaining shall be the arbitrator. The arbitrator shall determine the extent of
discovery, if any, that is needed to resolve the dispute after hearing the
positions of each party regarding the need for discovery. The arbitrator shall
be bound to apply the laws of the State of Delaware to resolve any dispute
without regard for any conflict of law principles, as Participant acknowledges
that the Company is organized under the laws of the State of Delaware. The
decision of the arbitrator shall be final and binding on both parties.

30



--------------------------------------------------------------------------------



 



ARTICLE VIII
ADMINISTRATION
     8.1 Committee Appointment. The Committee shall be appointed by the Board of
Directors or its designee. Each Committee member shall serve until his or her
resignation or removal. The Board of Directors, or its designee, shall have the
sole discretion to remove any one or more Committee members and appoint one or
more replacement or additional Committee members from time to time.
     8.2 Committee Organization and Voting. The organizational structure and
voting responsibilities of the Committee shall be as set forth in the bylaws of
the Committee.
     8.3 Powers of the Committee. The Committee shall have the exclusive
responsibility for the general administration of this Plan according to the
terms and provisions of this Plan and shall have all powers necessary to
accomplish those purposes, including but not by way of limitation the right,
power and authority:
          (a) to make rules and regulations for the administration of this Plan;
          (b) to construe all terms, provisions, conditions and limitations of
this Plan;
          (c) to correct any defect, supply any omission or reconcile any
inconsistency that may appear in this Plan in the manner and to the extent it
deems expedient to carry this Plan into effect for the greatest benefit of all
parties at interest;
          (d) subject to Section 7.3, to determine all controversies relating to
the administration of this Plan, including but not limited to:
               (i) differences of opinion arising between the Company and a
Participant in accordance with Sections 7.7(a) through 7.7(c), except when the
difference of opinion relates to the entitlement to, the amount of or the method
or timing of payment of a benefit affected by a Change of Control, in which
event, such difference of opinion shall be decided by mandatory and binding
arbitration under Section 7.7(e); and
               (ii) any question it deems advisable to determine in order to
promote the uniform administration of this Plan for the benefit of all parties
at interest; and
          (e) to delegate by written notice any plan administration duties of
the Committee to such individual members of the Committee, individual employees
of the Company, or groups of employees of the Company, as the Committee
determines to be necessary or advisable to properly administer the Plan.
     8.4 Committee Discretion. The Committee has the sole power and authority to
administer this Plan, and any decision made by, or action taken by, the
Committee in good faith shall be final and binding on all parties,

31



--------------------------------------------------------------------------------



 



subject to the provisions of Sections 7.7(a) through 7.7(c). Notwithstanding the
foregoing, Committee decisions or actions during the Plan Year in which a Change
of Control occurs and during the next three (3) succeeding Plan Years are
subject to mandatory and binding arbitration pursuant to Section 7.7(e).
     8.5 Reimbursement of Expenses. The Committee shall serve without
compensation for their services but shall be reimbursed by SYSCO for all
expenses properly and actually incurred in the performance of their duties under
this Plan.
     8.6 Indemnification. To the extent permitted by law, members of the Board
of Directors, members of the Committee, employees of the Company, and all agents
and representatives of the Company shall be indemnified by the Company, and
saved harmless against any claims resulting from any action or conduct relating
to the administration of the Plan, except claims arising from gross negligence,
willful neglect or willful misconduct.

32



--------------------------------------------------------------------------------



 



ARTICLE IX
ADOPTION BY SUBSIDIARIES
     9.1 Procedure for and Status after Adoption. Any Subsidiary may, with the
approval of the Committee, adopt this Plan by appropriate action of its board of
directors. The terms of this Plan shall apply separately to each Subsidiary
adopting this Plan and its Participants in the same manner as is expressly
provided for Sysco and its Participants except that the powers of the Board of
Directors and the Committee under this Plan shall be exercised by the Board of
Directors of SYSCO or the Committee, as applicable. SYSCO and each Subsidiary
adopting this Plan shall bear the cost of providing plan benefits for its own
Participants. SYSCO shall initially pay the costs of the Plan each Plan Year.
However, each adopting Subsidiary shall then be billed back for the actuarially
determined costs pertaining to it in accordance with the appropriate Financial
Accounting Standards Board pronouncements. It is intended that the obligation of
SYSCO and each Subsidiary with respect to its Participants shall be the sole
obligation of the Company that is employing the Participant and shall not bind
any other Company.
     9.2 Termination of Participation by Adopting Subsidiary. Any Subsidiary
adopting this Plan may, by appropriate action of its board of directors,
terminate its participation in this Plan. The Committee may, in its discretion,
also terminate a Subsidiary’s participation in this Plan at any time. The
termination of the participation in this Plan by a Subsidiary shall not,
however, affect the rights of any Participant who is working or has worked for
the Subsidiary as to benefits previously accrued by the Participant under this
Plan without his consent.

33



--------------------------------------------------------------------------------



 



ARTICLE X
AMENDMENT AND/OR TERMINATION
     10.1 Amendment or Termination of the Plan. The Board of Directors, the
Committee, or their designees, may amend this Plan at any time by an instrument
in writing without the consent of any adopting Company; provided, however, that
authority to terminate this Plan or to make any Plan amendment that would have a
significant financial statement or benefit impact on the Company shall be
reserved to the Board of Directors or its designee. Notwithstanding the
foregoing, in no event shall the Board of Directors have the authority to
terminate this Plan during the two (2) years following a Change of Control.
     10.2 No Retroactive Effect on Awarded Benefits.
          (a) General Rule. Absent a Participant’s prior consent, no amendment
shall affect the rights of such Participant to his Vested Accrued Benefit as of
the date of such amendment (“Minimum Vested Accrued Benefit”) or shall change
such Participant’s rights under any provision relating to a Change of Control
after a Change of Control has occurred.
          (b) Determination of Minimum Vested Accrued Benefit. For purposes of
calculating a Participant’s Minimum Vested Accrued Benefit as of the date of an
amendment:
               (i) The Determination Date for the elements in the benefit
formulas under Section 4.3 shall be the effective date of the amendment with the
exception of the Vested Percentage and Benefit Limit, both of which shall be
determined as of the date of the distribution event.
               (ii) On and after the effective date of such amendment, for
purposes of vesting under Article III and the Early Payment Criteria under
Section 4.5(b), a Participant shall continue to be awarded (1) Vesting Service
until such Participant’s termination of employment with SYSCO and its
Subsidiaries and (2) years of SERP Participation until such Participant is no
longer a SERP Participant.
          (c) Benefits on or after the Amendment. Notwithstanding the provisions
of this Section 10.2, the Board of Directors retains the right at any time
(1) to change in any manner or to discontinue the death benefit provided in
Article VI and/or the additional awarding of Vesting credit under Section 5.2(c)
after termination for Disability, except for a period of four (4) years after a
Change of Control for those persons who at that time were covered by the death
benefit and those persons who at that time were covered by the additional
vesting credit for Disability, and (2) to change in any manner the benefit under
Article IV, provided such benefit is not less than the minimum benefit under
Section 10.2(b).

34



--------------------------------------------------------------------------------



 



     10.3 Effect of Termination. Upon termination of the Plan, the following
provisions of this Section 10.3 shall apply:
          (a) With respect to benefits that become payable as a result of a
distribution event on or after the effective date of the Plan’s termination, a
Participant’s: (i) Ten-Year Final Average Compensation shall be determined as of
the earlier of the Determination Date specified in Section 4.1(b) or the date of
the Plan’s termination, (ii) Benefit Service shall cease as of the earlier of
the date specified in Section 4.1(d) or the date of the Plan’s termination and
(iii) Three-Year Final Average Compensation under Article VI shall be determined
as of the earlier of the date specified under Section 6.2(a)(i) or the date of
the Plan’s termination.
          (b) The Board of Directors or its designee may, in its sole
discretion, authorize distributions to Participants as a result of the Plan’s
termination, provided that:
               (i) All deferred compensation arrangements sponsored by the
Company that would be aggregated with this Plan under Section 1.409A-1(c) of the
Treasury Regulations if the Participant participated in such arrangements are
terminated;
               (ii) No distributions other than distributions that would be
payable under the terms of the Plan if the termination had not occurred are made
within twelve (12) months of the termination of the Plan;
               (iii) All distributions of all benefits to be provided hereunder
are paid within twenty-four (24) months of the termination of the Plan; and
               (iv) The Company does not adopt a new deferred compensation
arrangement at any time within three (3) years following the date of the
termination of the Plan that would be aggregated with this Plan under
Section 1.409A-1(c) of the Treasury Regulations if the Participant participated
in this Plan and the new arrangement.
          (c) Except as otherwise provided in Section 10.3(a) and 10.3(b), on
and after the effective date of the Plan’s termination, (i) the Plan shall
continue to be administered as it was prior to the Plan’s termination, (ii) all
retirement benefits accrued prior to the date of termination shall be payable
only under the conditions, at the time, and in the form then provided in this
Plan, (iii) no Participant shall be entitled to Plan benefits solely as a result
of the Plan’s termination in accordance with the provisions of this Article X,
and (iv) the forfeiture provisions of Sections 7.3 and 7.4, and the restrictions
set forth in Section 7.5 shall continue in effect.

35



--------------------------------------------------------------------------------



 



ARTICLE XI
FUNDING
     11.1 Payments Under This Plan are the Obligation of the Company. The
Company shall pay the benefits due the Participants under this Plan; however,
should it fail to do so when a benefit is due, the benefit shall be paid by the
trustee of that certain trust agreement by and between the Company and JPMorgan
Chase Bank, with respect to the funding of the Plan. In any event, if the trust
fails to pay for any reason, the Company still remains liable for the payment of
all benefits provided by this Plan.
     11.2 Plan May Be Funded Through Life Insurance Owned by the Company or a
Rabbi Trust. It is specifically recognized by both the Company and the
Participants that the Company may, but is not required to, purchase life
insurance so as to accumulate assets to fund the obligations of the Company
under this Plan, and that the Company may, but is not required to contribute any
policy or policies it may purchase and any amount it finds desirable to a trust
established to accumulate assets sufficient to fund the obligations of all of
the Companies under this Plan. However, under all circumstances, the
Participants shall have no rights to any of those policies; and, likewise, under
all circumstances, the rights of the Participants to the assets held in the
trust shall be no greater than the rights expressed in this Plan and the trust
agreement. Nothing contained in the trust agreement which creates the funding
trust shall constitute a guarantee by any Company that assets of the Company
transferred to the trust shall be sufficient to pay any benefits under this Plan
or would place the Participant in a secured position ahead of general creditors
should the Company become insolvent or bankrupt. Any trust agreement prepared to
fund the Company’s obligations under this Plan must specifically set out these
principles so it is clear in that trust agreement that the Participants in this
Plan are only unsecured general creditors of the Company in relation to their
benefits under this Plan.
     11.3 Reversion of Excess Assets. Any Company may, at any time, request the
actuary, who last performed the annual actuarial valuation of the Pension Plan,
to determine the present value of the Vested Accrued Benefit assuming the Vested
Accrued Benefit to be fully vested (whether it is or not), as of the end of the
Plan Year coincident with or last preceding the request, of all Participants and
Beneficiaries of deceased Participants for which all Companies are or will be
obligated to make payments under this Plan. If the fair market value of the
assets held in the trust, as determined by the Trustee as of that same date,
exceeds the total of the Vested Accrued Benefits of all Participants and
Beneficiaries by 25%, any Company may direct the trustee to return to such
Company its proportionate part of the assets which are in excess of 125% of the
Vested Accrued Benefits. Each Company’s share of the excess assets shall be the
Participants’ present value of the Vested Accrued Benefit earned while in the
employ of that Company as compared to the total of the present value of the
Vested Accrued Benefits earned by all Participants under the Plan times the
excess assets. For this purpose, the present value of the Vested Accrued Benefit
shall be calculated using the data for the preceding Plan Year brought forward
using the assumptions used to determine the actuarially determined costs
according to the appropriate Financial Accounting Standards Board
pronouncements. If there has been a Change of Control, to determine excess
assets, all contributions made prior to

36



--------------------------------------------------------------------------------



 



the Change of Control shall be subtracted from the fair market value of the
assets held in the trust as of the determination date but before the
determination is made.
     11.4 Participants Must Rely Only on General Credit of the Company. The
Company and the Participants recognize that this Plan is only a general
corporate commitment, and that each Participant is merely an unsecured general
creditor of the Company with respect to any of the Company’s obligations under
this Plan, even if the Company, pursuant to Section 11.1, establishes a rabbi
trust to fund all or a part of its obligations under this Plan.
     11.5 Funding of Benefits for Participants Subject to Canadian Income Tax
Laws is Prohibited. No Company employing a Participant whose income is subject
to the Canadian tax laws shall be permitted to fund its obligation to that
person through any rabbi trust, fund, sinking fund, or other financial vehicle
even though under applicable law the assets held to fund the obligation are
still subject to the general creditors of the Company.

37



--------------------------------------------------------------------------------



 



ARTICLE XII
MISCELLANEOUS
     12.1 Responsibility for Distributions and Withholding of Taxes. The
Committee shall furnish information, to the Company last employing the
Participant, concerning the amount and form of distribution to any Participant
entitled to a distribution so that the Company may make or cause the Rabbi Trust
to make the distribution required. The Committee shall also calculate the
deductions from the amount of the benefit paid under this Plan for any taxes
required to be withheld by federal, state, local, or foreign government and
shall cause them to be withheld.
     12.2 Limitation of Rights. Nothing in this Plan shall be construed:
          (a) to give a Participant any right with respect to any benefit except
in accordance with the terms of this Plan;
          (b) to limit in any way the right of SYSCO or a Subsidiary to
terminate a Participant’s employment;
          (c) to evidence any agreement or understanding, expressed or implied,
that SYSCO or a Subsidiary shall employ a Participant in any particular position
or for any particular remuneration; or
          (d) to give a Participant or any other person claiming through him any
interest or right under this Plan other than that of any unsecured general
creditor of the Company.
     12.3 Distributions to Incompetents or Minors. Should a Participant become
incompetent or should a Participant designate a Beneficiary who is a minor or
incompetent, the Committee is authorized to pay the funds due to the parent of
the minor or to the guardian of the minor or incompetent or directly to the
minor or to apply those funds for the benefit of the minor or incompetent in any
manner the Committee determines in its sole discretion.
     12.4 Nonalienation of Benefits. No right or benefit provided under this
Plan is subject to transfer, anticipation, alienation, sale, assignment, pledge,
encumbrance or charge by the Participant, except upon his death to a named
Beneficiary as provided in this Plan. If any Participant or any Beneficiary
becomes bankrupt or attempts to anticipate, alienate, sell, assign, pledge,
encumber or charge any right or benefit under this Plan, that right or benefit
shall, in the discretion of the Committee, be forfeited. In that event, the
Committee may have the Company hold or apply the right or benefit or any part of
it to the benefit of the Participant or Beneficiary, his or her spouse, children
or other dependents or any of them in any manner and in any proportion the
Committee believes to be proper in its sole and absolute discretion, but is not
required to do so.
     12.5 Reliance upon Information. The Committee shall not be liable for any
decision or action taken in good faith in connection with the administration of
this Plan. Without limiting the generality of the foregoing, any decision or
action taken by the Committee when it relies upon information supplied it by any
officer of the

38



--------------------------------------------------------------------------------



 



Company, the Company’s legal counsel, the Company’s actuary, the Company’s
independent accountants or other advisors in connection with the administration
of this Plan shall be deemed to have been taken in good faith.
     12.6 Amendment Applicable to Active Participants Only Unless it Provides
Otherwise. No benefit which has accrued to any Participant who has died,
retired, become disabled or separated or who is a Frozen Participant prior to
the execution of an amendment shall be changed in amount or subject to any
adjustment provided in that amendment unless the amendment specifically provides
that it shall apply to those persons and it does not have the effect of reducing
those persons Vested Accrued Benefit as then fixed without their consent.
     12.7 Severability. If any term, provision, covenant or condition of this
Plan is held to be invalid, void or otherwise unenforceable, the rest of this
Plan shall remain in full force and effect and shall in no way be affected,
impaired, or invalidated.
     12.8 Notice. Any notice or filing required or permitted to be given to the
Committee or a Participant shall be sufficient if in writing and hand delivered
or sent by U.S. mail to the principal office of the Company or to the
residential mailing address of the Participant. Notice shall be deemed to be
given as of the date of hand delivery or if delivery is by mail, as of the date
shown on the postmark.
     12.9 Gender and Number. If the context requires it, words of one gender
when used in this Plan shall include the other genders, and words used in the
singular or plural shall include the other.
     12.10 Governing Law. The Plan shall be construed, administered and governed
in all respects by the laws of the State of Delaware. Consistent with
Section 7.7(e) of this Plan, the Participant and the Company agree that subject
to the provisions of Sections 7.7(a) through 7.7(c), the sole and exclusive
jurisdiction for any dispute under this Plan shall lie with the AAA’s regional
office for the State of Delaware, and the parties hereby waive any
jurisdictional or venue-related defense to conducting arbitration at this
location.
     12.11 Effective Date. The Plan was originally effective as of July 3, 1988.
This Seventh Amended and Restated Sysco Corporation Supplemental Executive
Retirement Plan is effective as of June 28, 2008.
     12.12 Compliance with Section 409A. This Plan is intended to comply with
Section 409A of the Code in both form and operation, and any ambiguities therein
shall be interpreted, to the extent possible, in a manner that complies with
Section 409A of the Code.

39



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has executed this document on this
May 14, 2008, effective as of June 28, 2008.

            SYSCO CORPORATION
      By:   /s/ Michael C. Nichols       Name:    Michael C. Nichols      Title:
   Sr. Vice President, General Counsel
and Corporate Secretary     

40